UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7569



GEORGE R. WERTZ, JR.,

                                            Plaintiff - Appellant,

          versus


LEE FOSTER, Sheriff; JERRY WRIGHT; TODD JOHN-
SON; DANNY GILLIAM; DAVID E. RUSHTON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Cameron McGowan Currie, District
Judge. (CA-96-2858-4-22BE)


Submitted:   February 3, 1998          Decided:     February 18, 1998


Before HAMILTON and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


George R. Wertz, Jr., Appellant Pro Se. James Spencer Verner, New-
berry, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court order granting in part

and denying in part Defendants' motion for summary judgment. We

dismiss the appeal for lack of jurisdiction because the order is

not appealable. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory
and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).
The order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                2